Case: 16-16181   Date Filed: 07/24/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16181
                        Non-Argument Calendar
                      ________________________

                       Agency No. A075-426-736



ANGEL FRANCISCO SOTO,

                                                            Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (July 24, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-16181    Date Filed: 07/24/2017   Page: 2 of 3


      During an interview with Department of Homeland Security (DHS) officers,

Angel Soto signed a sworn affidavit admitting that he married a United States

citizen so that he could become a lawful permanent resident. In light of that

admission, DHS commenced removal proceedings against Soto. At his removal

hearing before an Immigration Judge (IJ), Soto recanted his admission, claiming

that he signed the affidavit under duress. One of the DHS officers who

interviewed Soto, however, offered testimony that undercut Soto’s claim of duress.

The IJ concluded that the DHS officer’s testimony was credible and Soto’s

testimony was not. And the IJ held that Soto is removable under the Immigration

and Nationality Act for having procured admission to the United States through

marriage fraud. See 8 U.S.C. § 1227(a)(1)(G). The Board of Immigration Appeals

(BIA) affirmed the IJ’s decision. Soto now petitions for review of the IJ and BIA’s

removal determination.

      After careful consideration of the record and the parties’ briefs, we deny

Soto’s petition for review. Soto argues that the IJ and BIA erred because (1)

insufficient evidence exists to support removal and (2) due process violations

tainted the removal determination. Neither argument is availing.

      First, substantial evidence supports the removal determination. See Bigler v.

U.S. Att’y Gen., 451 F.3d 728, 732 (11th Cir. 2006) (per curiam) (reviewing an IJ’s

removal determination for substantial evidence); Delgado v. U.S. Att’y Gen., 487


                                         2
                Case: 16-16181        Date Filed: 07/24/2017       Page: 3 of 3
F.3d 855, 860 (11th Cir. 2007) (per curiam) (noting that the substantial-evidence

standard is “highly deferential”). Soto’s sworn affidavit and the DHS officer’s

testimony support the removal determination. The affidavit includes an admission

of marriage fraud, and the DHS officer’s testimony corroborated the affidavit and

confirmed its validity. 1

       Second, none of Soto’s due process arguments have merit. Soto, for

example, argues that his due process rights were violated because the IJ allowed

the DHS officer to testify telephonically. But even assuming that the IJ’s decision

to allow telephonic testimony somehow violated Soto’s due process rights, Soto

has failed to show “substantial prejudice.” See Tang v. U.S. Att’y Gen., 578 F.3d
1270, 1275 (11th Cir. 2009) (internal quotation marks omitted).

       PETITION DENIED.




       1
          Soto argues that his own testimony discredited the affidavit, and he asserts that the DHS
officer’s testimony was not reliable. However, the IJ and BIA found Soto’s testimony unreliable
and the DHS officer’s testimony reliable, and both findings are supported by substantial
evidence. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (“[C]redibility
determinations . . . are reviewed under the substantial evidence test.” (internal quotation marks
omitted)).
                                                 3